Citation Nr: 1432391	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches (also claimed as migraines).

2.  Entitlement to service connection for right knee strain with arthritis.

3.  Entitlement to service connection for left elbow tendonitis.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.

6.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and from November 2004 to October 2007.  The Veteran also spent additional time in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from May 2008 and October 2008  rating decisions issued by the Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for headaches, right knee disorder, left elbow tendonitis, and chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea is not productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale and did not require a tracheostomy.

2.  The Veteran's left knee disorder is characterized by pain and limitation of motion that would not be compensable under the diagnostic codes applicable to flexion and extension of the knee.
3.  The Veteran has a history of diastolic blood pressure over 100 and is required to take medication to control his hypertension.

4.  The Veteran has mild to moderate hemorrhoids with no evidence of large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for obstructive sleep apnea were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.97, diagnostic code 6847 (2013).

2.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a, diagnostic codes 5003 5260 (2013).

3.  The criteria for a 10 percent rating for hypertension were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002) ; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.104, diagnostic code 7101 (2013).

4.  The criteria for a compensable rating for hemorrhoids were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.114, diagnostic code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, letters dated in November 2007 and July 2008 explained how VA could help the Veteran develop evidence in support of his claims.  They also explained the criteria necessary to establish service connection as well as how VA assigns ratings and effective dates for service connected disabilities.  

The Veteran's claims for higher initial ratings are downstream issues from his service connection claims.  The RO awarded service connection for sleep apnea, rated 50 percent disabling; left knee osteoarthritis rated 10 percent disabling; hypertension, rated 0 percent disabling; and hemorrhoids, rated 0 percent disabling. The Veteran then filed notices of disagreement arguing that he should have received higher ratings for all of these disabilities. In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003. In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, SOCs sent in July 2009 and supplemental statements of the case (SSOCs) in September 2013 and November 2013 addressed the appropriate ratings for the Veteran's disabilities on appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes partial service treatment records, private treatment records, VA treatment records, and the written contentions of the Veteran.  The Veteran was afforded VA examinations which adequately documented the symptoms and functional effects of the Veteran's disabilities which are on appeal. 

The Board acknowledges that the Veteran's service treatment records are incomplete.  There are no treatment records from his first period of service and it is unclear whether the claims file contains all of the treatment records from his later period of service.  There are no copies of either entrance or exit physicals and it is unclear whether this is because no examinations were conducted or if copies of these examination reports simply were not part of the records that VA obtained from the Veteran's unit.  However, the current appeal of initial ratings addresses the severity of the Veteran's disabilities after service, so these records are not necessary in order to fairly adjudicate the claim.   

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims which are decided herein. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Ratings

The Veteran contends that the ratings assigned for his sleep apnea, left knee disability, hypertension, and hemorrhoids, do not adequately reflect the severity of these disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Sleep apnea

Sleep apnea is rated pursuant to 38 C.F.R. § 4.100, diagnostic code 6847.  A 50 percent rating applies when a breathing assistance device such as  a CPAP machine is necessary. An 100 percent rating applies when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when a tracheostomy is required.

In various written submissions in support of his appeal the Veteran complains that he is often tired during the day.  He does not really identify any other problems related to his sleep apnea.  In his notice of disagreement in June 2008 he reported that his sleep apnea was "very severe" and "require[d] a great deal of maintenance" but he did not provide any particulars.  

At a VA examination in April 2008 the Veteran reported that he was responding well to the use of a CPAP machine.  He was not taking any other treatment for sleep apnea.  He did not report any particular symptoms related to sleep apnea.  There were no abnormal respiratory findings at the examination.  The examiner assessed the Veteran's sleep apnea as having no effect on employment.

VA treatment records reflect that the Veteran is diagnosed with sleep apnea and has a CPAP machine but there is minimal follow up treatment for sleep apnea.  

When the Veteran was reexamined in October 2013 the Veteran reported that he did not sleep well and would awaken during the night.  He did not take any medication for sleep apnea and had stopped using his CPAP machine.  The examiner documented persistent daytime hypersomnolence but no other respiratory symptoms.  The examiner assessed the Veteran's sleep apnea as having no effect on work.

The Veteran does not meet the criteria for a rating in excess of 50 percent for sleep apnea.  Although he is competent to report his symptoms and his reports are generally credible, even considering this he does not meet the criteria for a higher rating.  He used a CPAP machine during part of the appeal period, as indicated by the current 50 percent rating, but there is no evidence of the type of respiratory distress contemplated by the 100 percent rating.  The only identified effect of the Veteran's sleep apnea other than the use of a CPAP is daytime fatigue, which is actually contemplated by even a lower 30 percent rating when not accompanied by CPAP use.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Symptoms such as daytime fatigue and the need to use a CPAP device are specifically contemplated by the rating schedule.  Moreover, there is no evidence of factors such as material interference with employment or frequent hospitalizations due to sleep apnea.  The Veteran did not identify any significant work troubles caused by sleep apnea and there is no evidence that he has ever been hospitalized for sleep apnea.

B.   Left knee

The knees are rated pursuant to 38 C.F.R. § 4.71a, diagnostic codes 5256-5263. 

Most pertinent to this case are the codes dealing with limitation of motion.  Limitation of flexion is addressed in diagnostic code 5260.  A 10 percent rating applies when flexion is limited to 45 degrees, a 20 percent rating applies when flexion is limited to 30 degrees, and a 30 percent rating applies when flexion is limited to 15 degrees.  Limitation of extension is addressed in diagnostic code 5261.  Extension limited to 10 degrees is 10 percent disabling.  Extension limited to 15 degrees is 20 percent disabling.  Extension limited to 20 degrees is 30 percent disabling.  Extension limited to 30 degrees is 40 percent disabling.  Extension limited to 45 degrees is 50 percent disabling.    It should be noted that under diagnostic code 5003, pertaining to arthritis, a 10 percent rating may be assigned for painful or limited motion that does not rise to a compensable level under the diagnostic code for the particular body part affected.

Another commonly used code for the knees is diagnostic code 5257, which addresses recurrent subluxation or lateral instability.  A 10 percent rating applies when the disability is slight, a 20 percent rating applies when it is moderate, and a 30 percent rating applies when it is severe.

Other diagnostic codes related to the knees pertain to specific conditions such as ankylosis, semilunar cartilage conditions, impairment of the tibia and fibula, and genu recurvatum, which are not at issue in this case.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
  
In his notice of disagreement, the Veteran credibly reported that he has left knee pain that affects him at work because he is on his feet a great deal.  He reported problems with the knee feeling unstable and giving way especially after a long day of being on his feet.  He reports that both of his knees give him much trouble.

At a VA examination in April 2008 the Veteran reported that he was given a brace for his left knee in service.  He had recurrent knee pain which was aggravated by walking uphill or climbing stairs and relieved by medication.  He felt that his left knee motion was limited by 75 percent during flares.  He reported that he could stand for 15 to 20 minutes and walk one half mile.  The knee pain was intermittent with remissions and his response to medication was good.  The Veteran reported giving way, pain, and stiffness of his knees.  Range of motion of the left knee was 0-140 degrees.  There was no objective evidence of pain and no additional limitation with repetitive use testing.  Examination of the left knee revealed crepitus but no clicks or snaps, grinding, or instability.  X-rays of both knees were normal; no acute fractures or significant degenerative changes were seen.  The diagnosis was knee strain, resolved with residual pain.  This was not thought by the examiner to have any significant effect on employment. 

VA treatment records reflect continued complaints about both knees and a diagnosis of arthritis of the knees.  The Veteran had physical therapy and wore prescribed knee braces on his knees.  There is no objective documentation of left knee flexion limited to 45 degrees or less or extension limited to 10 degrees or more in the treatment records.  There is no documentation of objective evidence of instability and no documented history of falls.

The Veteran was reexamined in October 2013.  At that time, he reported giving way, locking, popping, and clicking of the left knee.  He had increased pain with prolonged sitting.  He reported flares with occasional swelling and pain.  He had difficulty walking up stairs and with prolonged standing.  At work, getting in and out of patrol cars caused pain. His ability to run was limited.  At that time, range of motion had decreased to 0-85 degrees with pain at 85 degrees.  There was no additional limitation after repetitive use.   Functional effects of the left knee disability were reduced range of motion and pain.  Stability tests were normal.  There was no history or evidence of patellar subluxation, any meniscal condition, or any surgeries.  There was no x-ray evidence of degenerative changes.  The examiner assessed the left knee disability as not affecting the Veteran's ability to work.

The current evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degree.  DeLuca.  Separate evaluations may be assigned for compensable limitation of extension, subluxation or instability.  

The evidence shows that the Veteran does not meet the criteria for a rating in excess of 10 percent for his left knee.  While he has painful and limited motion, this is contemplated by the assigned 10 percent rating.  Flexion was not shown to be limited to a degree that would be compensable under the diagnostic code addressing limited flexion of the knee and there was no documented limitation of extension.  Rather, the evidence established that he retained functional flexion that was better than 45 degrees.  The Veteran does not specifically claim that his left knee range of motion is more extensively limited than was shown on examination, although he did report some greater but unquantified restriction during flares.  To the extent that he reported that there is 75 percent restriction in the range of motion, such lay evidence, although competent, is wildly inconsistent with all other evidence of record.  We find the reports of the skilled examiners to be far more probative and more credible than the appellant's self-report.  

The evidence also does not show that a separate rating for recurrent subluxation or lateral instability is warranted.  While the Veteran's report that he subjectively feels that his knee is unstable or gives way is competent and credible, objective testing showed a stable knee joint.  The Veteran's subjective perceptions are accorded less weight and less crediblity than the objective results of stability testing by a trained professional.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun 22 Vet. App. 111at 115.  Symptoms such as pain and limited motion are expressly contemplated by the rating schedule.  Moreover, unusual factors such as repeated hospitalization or material interference with employment are not present.  The Veteran was not hospitalized for his left knee during the appeal period and has not had surgery on the knee.  While the Veteran's knees cause him pain at work, there is no evidence that he is limited in the tasks he can perform in any significant way.

C.  Hypertension

A 10 percent rating for hypertension is assigned when the Veteran has diastolic pressure that is predominantly 100 or more; or systolic pressure that is predominantly 160 or more; or where the Veteran has a history of diastolic pressure predominantly 100 or more and required continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned where diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  

In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

In this case, treatment records, VA examinations, and the Veteran's written contentions, indicate that he is prescribed medication to control his hypertension.  No particular symptoms or effects of hypertension are noted, although one examiner indicated that headaches that the Veteran had in service might have been related to uncontrolled blood pressure.   The degree to which the Veteran's hypertension was successfully controlled has varied over time.  The Veteran reported that his hypertension got worse and he needed more medication as the appeal progressed.

Review of treatment records shows that in the past the Veteran had some instances when his diastolic blood pressure was 100 or more.  Giving the benefit of the doubt to the Veteran, the criteria for a 10 percent rating for hypertension are met based on a history of diastolic blood pressure of 100 or more and the need for continuous medication.

However, there is no documentation that diastolic blood pressure was ever predominantly 110 or more or that systolic blood pressure was ever predominantly 200 or more during the period pertinent to this appeal.  Review of the Veteran's treatment records document blood pressures that were consistently well below these thresholds.  The Veteran did not specifically allege that his blood pressure exceeded these thresholds, and to the extent that he makes such a claim it is contradicted by the objective evidence of lower blood pressure readings shown at his VA examinations and in his VA treatment records.

The Board considered the applicability of an extraschedular rating, however referral for extraschedular consideration is not warranted.  The need to take medication for blood pressure control is expressly contemplated by the rating schedule.  Additionally, there are no unusual factors that render application of the regular rating criteria inappropriate.  The Veteran has not alleged this condition significantly limits him at work or that he has been repeatedly hospitalized due to uncontrolled hypertension.  His main complaint is the need to take blood pressure medications, which as noted is contemplated in the applicable rating criteria.    


D.  Hemorrhoids

Hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, diagnostic code 7336.  A 0 percent rating applies for mild or moderate hemorrhoids.  A 10 percent rating applies for large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating applies when there is persistent bleeding and secondary anemia, or with fissures.  20 percent is the highest scheduler rating for hemorrhoids.

At his April 2008 VA examination the Veteran indicated he got hemorrhoids about every two months which he treated with a topical cream with good response. Hemorrhoids were not present at the time of the examination.  The examiner diagnosed resolved hemorrhoids and assessed that they had no effect on employment.

In his notice of disagreement the Veteran contended that his hemorrhoids were "very severe,"  required "a great deal of maintenance," and "interfere[d] with [his] daily living activities," but did not provide any examples or particulars.  

VA treatment records show minimal treatment for hemorrhoids.

At an October 2013 VA examination the Veteran reported increased flare ups of hemorrhoids for which he used an ointment.  He reported intermittent protrusion, pain, and rectal bleeding.  The physical examination did not show any evidence of hemorrhoids.  The examiner assessed the Veteran's hemorrhoids to be mild to moderate.  The examiner assessed the Veteran's hemorrhoids to have no effect on his work.  

The evidence does not show any evidence of large or thrombotic irreducible hemorrhoids with redundant tissue evidencing frequent recurrences.  The Veteran did not have any evidence of hemorrhoids at either of two VA examinations, much less large or thrombotic irreducible hemorrhoids.  Although the Veteran feels that his hemorrhoids are "very severe" VA examiners contradicted this assessment after objective examination.  The Veteran did not specifically claim that he had large or thrombotic irreducible hemorrhoids.  While he claimed that his hemorrhoids required "a great deal of maintenance" the only treatment he actually identified was use of a topical cream and, despite his claim that hemorrhoids interfered with his life, he did not identify any specific significant problems with either work or activities of daily living due to hemorrhoids.  

Here, there is a conflict between the lay and medical evidence.  We find that the observation of a skilled neutral medical professional is more probative and credible than the lay statements advanced in support of a claim for monetary benefits.   

The Board considered whether referral for extraschedular consideration is warranted.  However, the Veteran's symptoms are contemplated by the rating schedule, with expressly provides for a noncompensable rating for mild to moderate hemorrhoids.  Moreover, there is no evidence of unusual factors such a repeated hospitalizations or material interference with employment due to hemorrhoids.  There is no evidence that the Veteran was ever hospitalized for hemorrhoids and he did not identify any significant problems working due to hemorrhoids. 

The Board considered the benefit of the doubt doctrine with respect to the Veteran's claims.  To the extent that benefits were denied, the weight of the evidence was against his claims.

ORDER

A rating in excess of 50 percent for obstructive sleep apnea is denied.

A rating in excess of 10 percent for left knee osteoarthritis is denied.

A rating of 10 percent for hypertension is granted.

A rating in excess of 0 percent for hemorrhoids is denied.



REMAND

The Veteran contends that he has a right knee disorder, left elbow tendonitis, headaches, and chest pain that onset during service or were caused by service.

At the outset, the Board notes that the Veteran's service treatment records appear to be incomplete.  There are no records from the Veteran's first period of service in the 1980s and it is unclear whether the records from his later period of service are complete since there are no entrance or exit examinations. Additionally, service treatment records from the Veteran's time in the Army Reserve when he was not on active duty do not appear to be of record.  In order to determine a service connection claim, complete copies of the service treatment records are necessary to the extent that they are available.

The Veteran's claim for a right knee disorder and left elbow tendonitis were denied because although the Veteran received treatment for his right knee and left elbow in service, no residual disability was found at the April 2008 examination.  However, subsequent VA treatment records show diagnoses of bilateral knee arthritis and left elbow tendonitis.  In light of the evidence that the Veteran may actually have current disabilities of the right knee and left elbow, he should be afforded a VA examination with etiology opinion.

An etiology opinion was obtained with respect to the Veteran's headaches, now diagnosed as migraines.  However, while documenting the Veteran's report that he had headaches since service, the examiner appears to have based his opinion largely on the lack of documentation of the headaches in the service treatment records, noting that the one headache that was documented in October 2007 was likely associated with the Veteran's then uncontrolled high blood pressure.  The examiner appears to have misread a notation in a July 2006 treatment record of "occasional headaches, no fever" as "occasional headaches, if ever."  Moreover, the Veteran alleges that his problems with headaches onset in service in 2007 and that he did not report them until they got worse after service.  Early VA treatment records do show that the Veteran dated headaches back to service at times, and his claim for service connection for headaches was filed while he was still in service, suggesting that he may have had headaches in service.  The examiner does not appear to have considered the Veteran's lay contentions about his headaches.  Therefore, a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain a complete copy of the Veteran's service treatment records from both of his periods of active service as well as any service treatment records from his time in the Army Reserve.  If additional records cannot be obtained, the efforts made to obtain the records should be documented in the claims file and VA should notify the Veteran of VA's inability to obtain the records.

2.  Afford the Veteran a VA examination of his right knee and left elbow. The examiner should review the claims file in conjunction with the examination.  The examiner should determine if the Veteran has a current right knee and/or left elbow disorder.  If a right knee and/or left elbow disorder is diagnosed, the examiner should indicate whether it at least as likely as not (at least 50 percent likely) onset during service or was caused or aggravated (made permanently worse) by a disease or injury in service.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  

3.  Afford the Veteran a VA examination for his headaches. The examiner should review the claims file in conjunction with the examination.  The examiner should determine the nature and etiology of the Veteran's headaches.  The examiner should then indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a chronic headache disorder that onset during service or was caused or aggravated (made permanently worse) by service.  The examiner should consider the Veteran's lay reports about the history and symptoms of his headaches in addition to the other documentation of record.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


